Citation Nr: 1629214	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jerome N. Frank Legal Services Organization


WITNESS AT HEARING ON APPEAL

Appellant and Dr. R.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington Connecticut.

In June 2014, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2014 when the Board remanded it for further development.  The Board finds, as discussed in further detail below, that there has been substantial compliance with the mandates of its remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's STRs, service personnel record, and medical treatment records closer in time to service, are more probative than his post service statements made decades later regarding the circumstances of his service. 

2.  There is a lack of competent credible evidence to support the Veteran's assertions as to abuse in service, the Veteran did not have combat service, and the Veteran's alleged stressors are not based on fear of hostile enemy or terrorist action.

3.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims file includes a formal finding of unavailability of STRs, and that the Veteran's attorney has noted that STRs are not available.  The Board has made all attempts to obtain records cited by the Veteran.  Any additional records alleged by the Veteran have been found to be unavailable or the Veteran has failed to provide them.  

The Veteran has been afforded VA examinations.  The Board finds, as is discussed in further detail below, that the most probative evidence of record is against a finding that the Veteran has been credible with regard to his in-service alleged stressors.  The objective evidence of record does not support his alleged stressors, and clinical records reflect that he has been less than credible when discussing his service with clinicians.  Thus, any opinion based on his alleged stressors lacks probative value.  The Board acknowledges that in its prior remand, it directed that the Veteran be afforded an examination and that VA, when it provides an examination, has a duty to ensure that it is an adequate examination/opinion.  However, subsequent to is remand, additional documents were associated with the claims file which lead the Board to the finding that the Veteran is less than credible.  Another examination would serve no useful purpose because there is sufficient evidence of record for which the Board to make a decision, and there is no competent credible evidence which indicates that the Veteran may have an acquired psychiatric disability casually related to, or aggravated by, active service.  

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

PTSD 

Service connection for PTSD specifically requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) . 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(3).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran does not have combat service, and he is not contending that he has PTSD due to a fear of hostile enemy or terrorist activity.  

The Veteran contends that he has suffered from an acquired psychiatric disability since service, and that his traumatic stressors occurred in basic training (boot camp) in 1972.  The Veteran has stated that he was abused in boot camp and described his "four months of boot camp as the most horrific period in his life" which changed him forever.  He has reported that he was beaten frequently, threatened with death, forced to do pushup in feces and urine in a shower, beaten with bars of soap wrapped in socks, rolled in an oil drum, and sodomized with a broom on eight separate occasions.

The Board finds that the Veteran's allegations, when considered with the record as a whole, lack credibility sufficient to support a finding for service connection for an acquired psychiatric disability.

The Veteran's STRs are negative for an indication that the Veteran suffered from military sexual trauma or physical assault in service, and are negative for an indication of an acquired psychiatric disability.  The Board notes that the Veteran alleges that on one occasion he had a black eye in service, but that he lied and told the drill instructor that he had walked into a door.

The Veteran's September 1976 report of medical history for transfer to Class III reflects that he denied depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  His April 1976 report of medical examination for separation purposes (release from active duty) and his September 1976 report of medical examination for transfer to Class III reflect that his psychiatric examinations were normal (Class III is the Ready Reserves for the U.S. Marine Corps).

The Board finds that if the Veteran had been repeatedly abused in boot camp, as he contends, it would have been reasonable for there to have been some record indicative of such abuse.  The Veteran has not alleged that he ever obtained treatment for the alleged eight sodomy assaults.  Moreover, on his reports of medical history, he denied symptoms which may be indicative of abuse, such as depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  He also did not have any physical findings indicative of abuse such as an abnormal anus.

The Veteran's service personnel records are negative for an indication that the Veteran suffered from military sexual trauma or physical assault in service, and are negative for an indication of an acquired psychiatric disability such as deterioration in work performance; substance abuse; or unexplained economic or social behavior changes.

Despite the Veteran's current allegations at the Board hearing and in some clinical records that he began to drink heavily, was reckless, and was "totally out of control" in service due to his boot camp experiences, the service personnel records show an increase in positive ratings for both his conduct and his duty proficiency from entrance to separation. (See Record of Service, NAVMC 118(3)-PD).  His proficiency ratings are not indicative of stressors or an acquired psychiatric disability.  His general military subjects proficiency ratings ranged from 3.9 to 3.5, his duty proficiency ratings ranged from 4.4 to 4.8, and his conduct ratings ranged from 4.4 to 4.8.  In his four years of active service, the Veteran was promoted to Sergeant (E-5), with no adverse administrative actions. In addition, the Veteran had active duty for training in the Reserves and was promoted to Staff Sergeant (E-6). 

The Veteran's attorney contends that the Veteran's alleged behavior changes corroborate his alleged in service stressors.  The Veteran has stated that prior to service, he was a devout Catholic, an altar boy, never did drugs, and never got into trouble for fighting.  

In a written lay statement, R.B., Jr. wrote that he has known the Veteran since high school and that they "hung out together with many friends.  Meeting at the beach having fun talking and playing around. Danny was a fun, outward person always ready to joke around and have a good time."  R.B. Jr, further stated that when the Veteran returned from the Marines in 1976, he was a "completely changed man.  [He] was a longer and did not enjoy being with his old friends."  R.B., Jr. further stated that the Veteran got in trouble with the law, was withdrawn, and was quiet.  

In a written lay statement, G.C. wrote that he has known the Veteran since 1970.  He wrote that the Veteran was a good athlete in high school and played football and was a "typical teenager at that time.  His attitude was upbeat and positive during this period.  I would consider him an honest, trustworthy person."  G.C. further stated that when he saw the Veteran in 1976, the Veteran had "changed quite a bit."  Part of G.C.'s statement was redacted prior to being associated with the claims file.  It appears to reflect that G.C. believed that the Veteran had been stationed at a certain location.  The Board finds that the redaction may be indicative that the G.C. may not have been correctly aware of the Veteran's service location(s) ; regardless, even ignoring the redaction, the Board finds that the statement is insufficient to support that the alleged stressors occurred. 

The claims file also includes a written statement from S.M.  She stated that her husband, now deceased, told her that the Veteran "got picked on" as a youth because he "wasn't a fighter," was "just a skinny kid so the kids would tease him."  She further stated that she met the Veteran in 1972 and he was a "very well-mannered proud young man."  She stated that she knew the Veteran "since 1972 when my husband and [the Veteran] got out of the service."

The Board has considered the lay statements.  None of the statements reflect that the Veteran told the writers in service or shortly after service that he had been abused in boot camp.  In addition, the lay statements differ substantially from the Veteran's statements to some clinicians, as well as with each other, to some extent. 

S.B. states that the Veteran would get teased and picked on; however, .R.B., Jr, states that the Veteran hung out with many friends, and was fun and outgoing.  However, 1982 Connecticut mental health records reflect that the Veteran reported that he was rebellious in his younger day, had to go directly home after school and was "never allowed to play out, but instead instructed to do his homework."  With regard to honesty, the Board notes that G.C. thought that the Veteran was honest; however, the 1982 records reflect that the Veteran reported that he served in Vietnam guarding the embassy and witnessed the "fall of Saigon."  The Veteran's personnel records and DD 214 do not support any such service.  The Veteran's military occupational specialty (MOS) reflects that he was in food service, and his DD 214 reflects no foreign or sea service.  Moreover, the record reflects that the Veteran had a pre-service arrest for breaking and entering and larceny.  The Board finds that such is not "typical" of a teenager who is honest and trustworthy.  In addition, a State of Connecticut Mental Health 1993 record reflects that the Veteran reported that he was given a "mental discharge" from the service, which is not accurate. 

In addition, the Board notes that the Veteran described his pre-service self to the VA nurse M. S. Hungerford as a "good, quiet, nice, awkward kid."  However, this differs from the R.B., Jr. statement that he had many friends, had fun talking and playing around, was fun, outward, ready to joke and have a good time.  It also differs from the G.C. statement that the Veteran was a good athlete.

The Board acknowledges that the Veteran had numerous arrests, to include an arrest in December 1976 for assault.  However, the record at the time does not reflect that this assault was related to any incident in service.  Moreover, the Veteran had a criminal history prior to service.  The record reflects that in June 1971, he was adjudicated as a juvenile delinquent , youthful offender or wayward minor for breaking and entering and larceny.  (See Examination of Applicant by Recruiting Office dated January 1972). 

A July 1982 Connecticut Mental Health Center record reflects that the Veteran had a diagnosis of Adult Antisocial Behavior, rule/out Wilson's Disease, Rule/out Epilepsy, and an Axis II diagnosis of Intermittent Explosive Personality.  The record reflects that the Veteran chose to drop out of high school three months before graduation and instead joined the Marines, obtaining his GED while in service.  The Veteran described himself as "rebellious in his younger days."  It was further noted that "[g]rowing up with his parents, particularly his mother was rather difficult.  After school he goes directly to his house.  He was never allowed to play out, but instead instructed to do his homework.  His mother's overprotectiveness and domineering attitude promoted deeply his feelings of rebelliousness and resentment."

The July 1982 record further states that the Veteran joined the Marines because "he could not wait to get out of the house.  Upon his return from three months of boot camp training he married his childhood sweetheart L.  His first tour of duty was in Saigon guarding the Embassy.  He witnesse[d] the fall of Saigon."

The "Formulation" for the July 1982 report was as follows:

This 28-year-old, single, white, male, the only child, raised by an overprotective, domineering mother and a passive father.  His younger years were permeated by periods of rebelliousness, seeming extended to present.  His lack of peer interaction was perpetuated by his mother.  He was not allowed out of the house after school.  Recalcitrant to mother's position as a school teacher he only remained an average student (he could be better) and he vehemently hate[d] school.  He dropped out of school three months prior to graduation to gain independence and set free from his mothers overprotectiveness.  His mother's overwhelming judgmental stance towards him perpetuated his feelings of  rebelliousness and acting out towards an authority figure such as the police officer he assaulted.  Vietnam war marked by witnessing the Fall of Saigon, recent death of two aunts (nuns) from cancer and grandmother being in a nursing home ( suffering) have all seeming served as an environmental stressor.  Lack of employment was also an added stressor 

A December 1982 Connecticut Mental Health Center record reflects that the Veteran had a diagnosis of Adult Antisocial behavior and an Axis II diagnosis of Intermittent Explosive Personality Disorder.  It was noted that the Veteran was seen for treatment because his probation office told him to go for such.  It was noted that the Veteran did not consider himself as having any psychiatric difficulties.  The Veteran reported that he resented his "overprotective, domineering and very nosy" mother.  He reported that he finished the 9th grade and joined the Marines at age 17 "just to get out of my house and my mother" and then obtained his GED in the Marines.  (This differs from other statements by the Veteran that he graduated from high school and then began active duty.)  It was noted that the Veteran had poor impulse control and rebelliousness against authority figures.  

It was further noted as follows:

[The Veteran] comes to the CMHC practically forced by the law, for psychiatric evaluation and followup recommended treatment.  [The Veteran's] history reveals that he was raised by an overconcerned, overprotective mother who did not let him go out with his peers and thus blocking his potential for good peer relationships.  His childhood years are colored by his resentment towards his mother and he eventually became rebellious towards her and gradually became rebellious towards other authority figures.  History of small fights and multiple breach of peace reveals his poor impulse control and rebelliousness.  Passive and calm father failed to discipline him and indirectly nurtured his rebelliousness which extends into the present now.

Considering the history it is apparent that this young man meets the criteria for adult antisocial behavior on Axis I and intermittent explosive personality disorder on Axis II.

The Board finds that there was no reason for the Veteran to mischaracterize his childhood (domineering mother) when discussing it with clinicians in the 1980s.  The Board also finds that the statements and records closer in time to service and not made for compensation purposes are more probative than those made decades later and for compensation purposes.  They reflect that the Veteran's post service difficulty with authority figures was due to his rebellion against his mother.  The 1980s records are devoid of any finding that he had difficulties with authority figures due to abuse in service. 

A July 1984 Abbreviated Outpatient Discharge Summary reflects that the Veteran had a diagnosis of Adult Antisocial Behavior, and an Axis II diagnosis of Intermittent Explosive Personality Disorder.

A 1985 Abbreviated outpatient discharge summary record reflects that the Veteran entered treatment with complaints of marital difficulties.  

A February 1987 Connecticut Mental Health Center Clinical Summary reflects that the Veteran was diagnosed with adjustment disorder with suicidality, depression, and substance abuse.  An Axis II diagnoses was Antisocial Personality Disorder.  It was noted that the Veteran had his first psychiatric hospitalization occurred when [the Veteran] was age 16.  After breaking up with his girlfriend he attempted suicide.  This hospitalization lasted three months."  It was noted that the Veteran's "suicidality appeared to have been precipitated by his divorce and his inability to accept it.  

A February 1987 private Yale-New Haven Hospital Emergency Services Psychiatry Record reflects that the Veteran reported that he had "Big Time" depression for a year after of his divorce.  He reported that he was crying every day and had a decreased appetite.  He reported that he had not worked in a year.  He reported that he would kill himself rather than go to jail and that he has heard the voice of his dead friend from Vietnam talking to him.  It was noted that the Veteran had not been in Vietnam.  The Veteran was diagnosed with adjustment disorder, depressed mood, and alcohol and cocaine abuse.  It was further noted that the Veteran had a long history of poor adjustment to society.  The record reflects that the Veteran's parents were interviewed and informed the clinician that the Veteran had been adopted at age 4 1/2, and had academic difficulties through 7th grade.  His parents stated that the Veteran had never been in Vietnam and is a "pathological liar."  His parents further stated that the Veteran is "jealous of relatives (cousins) who have done better in life."

The records noted above are entirely negative for any complaints by the Veteran as to military sexual trauma, or any abuse, in service.  Rather, it notes his indication that his depression was due to his divorce.  A February 1987 law enforcement record reflects that the Veteran had made past threats to kill his ex-wife, police officers, and himself.  He also reported that he loved his wife.  

A June 1987 Connecticut Mental Health Center Clinical Summary reflects that the Veteran was diagnosed with alcohol abuse in remission.  The Veteran reported that his initial psychiatric admission was at age 16 and that he had threatened suicide as an aftermath of breaking up with a girlfriend.  In reviewing the Veteran's problems, it was noted that the Veteran reported that he was "never going to accept his divorce, didn't want anyone else, and had no intentions of giving up on the relationship.  He described what seemed to be a deep-seated obsession for his ex-wife."  It was noted that because of the Veteran's "obsession with his ex-wife, he has not given up the idea of resuming their relationship or of committing a violent act if he finds that his wife has become interested in someone else."

The record is void for any reference to abuse in service or that his obsession with his ex-wife was a manifestation of PTSD.

A 1993 Department of Mental Health State of Connecticut record reflects that the Veteran reported that he was evaluated for detoxification.  He reported that he had lost his wife in a divorce and had lost his job earlier the day of the evaluation.  It was also noted that he has a "mental discharge from service." However, this statement as to a mental discharge from service is inaccurate.

A February 1996 Yale New Haven Hospital Discharge Summary record reflects that the Veteran had a history of cocaine abuse and had been under stress lately.  It was noted that the Veteran had PTSD and polysubstance abuse.  The record does not provide a basis for the PTSD diagnosis.

A July 1997 record reflects that the Veteran reported that he was "desperate because of my best friend's death."  It was noted that the Veteran had a history of depressive episodes.  The Veteran was diagnosed with alcohol abuse/dependence, cocaine abuse and rule/out major depression and rule/out bipolar disorder.

In contrast to the above clinical records, the Veteran has more recently informed clinicians that he had a "loving childhood," was a "bench warmer" on the football team, he was prompted to enlist after a local boy was killed in Vietnam, and he joined the Marines as soon as he graduated from high school to the dismay of his parents who wanted him to go to college.

VA Nurse M. H. has stated that she does not doubt the veracity of the Veteran's reporting of his experiences, and that he has been "consistent in expressing both facts and emotions during treatment."  However, she failed to discuss his inconsistent statements prior to his treatment with her.  (See 2014 correspondence)

An April 2012 VA examination report reflects that the Veteran "reported and notes indicate that he had no psychiatric treatment prior to the Marine Corps."  However, it fails to note that the Veteran had previously reported treatment and a suicide attempt prior to service at age 16 due to a break up with his girlfriend.  Thus, the Veteran was either being dishonest to the April 2012 examiner or he was being dishonest to the 1987 examiner.

Dr. Ravven, who stated that he was a forensic psychiatry fellow, testified at the June 2014 Board hearing that he met with the Veteran on two occasions, and read criminal records and medical records pertaining to the Veteran's history.  He testified that the Veteran suffers from PTSD, dysthymia, and alcohol abuse in partial sustained remission.  He further stated that his symptoms "emerged entirely from the event given [stressful events in boot camp] given his essentially unremarkable life trajectory [i.e. happy life prior to service]."

In a June 2014 Yale School of Medicine Department of Psychiatry record by Dr. M. Baranoski reflects that the Veteran joined the Marines to make his parents proud as his "parents viewed the military as the most honorary service you can give."  This is inconsistent with his previous statements that he joined the Marines to get away from his domineering mother and his statement that he joined to the "dismay" of his parents who wanted him to go to college.

The Veteran "recounted having a happy childhood and generally getting along well with his parents and peers."  This is inconsistent with the lay statement by S.B., that he was teased and picked on.  It also is inconsistent with his earlier statements to clinicians that he joined the Marine Corps to get away from his domineering overprotective mother.

The Veteran also reported that "he never felt depressed as a child or during adolescence", which is inconsistent with his prior statement that he had attempted to commit suicide prior to service.  

Notably, Dr. Baranoski, who diagnosed the Veteran with PTSD and dysthymia as a result of "physical, emotional, and sexual trauma that he suffered during basic training in the United States Marine Corps at Parris Island, stated that he requested to review the Veteran's inpatient treatment records but that the Veteran "declined to have these records released for review for this evaluation."  The Board finds that an opinion which does not consider the complete record, notably clinical mental health records, lacks probative value.

The opinions made for VA compensation purposes and/or which diagnose the Veteran with PTSD due to service (e.g. August 2011, December 2011) do not reflect that the people providing the opinions were aware, or had considered, that the Veteran had also been arrested prior to service.  The evidence reflects that prior to service, the Veteran had been arrested for "breaking entering, larceny," had been adjudicated as a juvenile and had placed on six months' probation in January 1972.  The opinions also do not discuss the Veteran's positive administrative ratings in service, lack of adverse actions in service, or his promotions in service.

The Board finds it notable that although the Veteran stated that he was abused in boot camp in 1972, he remained in service for another three and a half years and received more than one promotion and was eventually promoted to noncommissioned officer, which is indicative that his mental state did not prevent him from completing his duties in a manner which warranted positive administrative action (e.g. promotions). 

The claims file also includes a July 2015 VA examination report.  The Board finds that it lacks probative value.  The clinician noted that the Veteran had diagnosis of PTSD but failed to discuss any other acquired psychiatric disability or personality disorder which had been diagnosed by other clinicians, and fails to provide any adequate discussion of the Veteran's mental health treatment records prior to 2011, to include his diagnosis of depression, and anti-social personality disorder, his complaints of depression due to marital discord, and his conflicting accounts of his childhood.

The Board notes that the clinicians who provided positive nexus opinions for the Veteran indicated that they found him credible.  However, the Board is the fact-finder and the Board finds, based on the record as a whole, that the Veteran is less than credible.  The clinicians' opinions do not reflect that the clinicians considered the Veteran's inconsistent statements, his positive military career (i.e. promotions, lack of AWOLs, lack of arrests), his mother's statement that he was a "pathological liar", and his prior inaccurate statements that he served in Vietnam as an Embassy guard and that he was given a mental discharge from service.  While the Veteran's mother has not been shown to be competent to diagnosis someone as being a "pathological liar", this statement brings into question the Veteran's credibility or lack thereof, and is weighed against the statements by others that he is honest and trustworthy.

In sum, any acquired psychiatric disability diagnosis which is based on the Veteran's report of abuse in service is not probative as it is based on the less than credible history supplied by the Veteran.  The service personnel records, the STRs, and the clinical records closest in time to service do not support any such allegations.  The clinical records reflect that the Veteran has not been truthful with one or more mental health clinicians.

There is no competent credible evidence of record which supports a finding that the Veteran has an acquired psychiatric disability casually related to service, or a service-connected disability. 

The Board has considered the Veteran's representative's reference to specific legal cases but finds that they do not require the Board to find that the Veteran is credible as to his stressors.  The Board acknowledges that changes in behavior can support a claim of sexual assault in service, and that an examination report can be used to establish the occurrence of a stressor.  However, the Board does not find that there is competent credible evidence of behavior changes following the Veteran's boot camp.  The records contemporaneous to service are more probative than clinical records made years later, and the lay statements made decades later for compensation purposes.  Moreover, as noted above the positive nexus examination reports are based on inaccurate and inconsistent histories provided by the Veteran. 

The Board has considered whether the Veteran had a preexisting acquired psychiatric disability; however, there is not clear and unmistakable evidence of such.  The Veteran's statement as to such is not probative as he has been inconsistent.  The Board has also considered that the Veteran has been diagnosed with a personality disorder.  Personality disorders are not disabilities for VA compensation purposes .

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


